

117 HRES 428 IH: Condemning the horrific anti-Semitic events in the wake of rising tensions in Israel, and reaffirming the House of Representative’s commitment to combating hate, bigotry, and violence against the Jewish community.
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 428IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mr. Sessions submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the horrific anti-Semitic events in the wake of rising tensions in Israel, and reaffirming the House of Representative’s commitment to combating hate, bigotry, and violence against the Jewish community.Whereas, on May 18, 2021, a caravan of vehicles displaying Palestinian flags drove by Sushi Fumi in Los Angeles, and men in those vehicles instigated an act of anti-Semitic violence against a group of diners;Whereas the men in the vehicles displaying Palestinian flags jumped out of their vehicles, and after asking the men dining at the restaurant if they were Jews, two of whom replied they were, the men violently attacked the diners;Whereas Mayor Eric Garcetti of Los Angeles condemned the attack, saying hate and discrimination have no place in the city of Los Angeles, and in a tweet called it an organized, anti-Semitic attack;Whereas the attack on these Jewish diners by the pro-Palestinian caravan is being investigated as a possible hate crime;Whereas, on May 14, 2021, a freshman at the University of New Mexico was taken to the hospital and treated for serious injuries, including internal bleeding and a concussion, after being assaulted by a group of students who yelled anti-Semitic slurs;Whereas the victim is identified to be Runi Saponar, a Jewish American from Israel, who was wearing a shirt that signaled his religious affiliation;Whereas the victim noted that the attackers yelled anti-Semitic slurs, and the Anti-Defamation League is investigating the incident as an anti-Semitic hate crime;Whereas, on May 16, 2021, an anti-Israel activist assaulted a Jewish journalist, Jason Rantz, as he was documenting an anti-Israel rally in Seattle, Washington;Whereas these stated anti-Semitic incidents are merely a few of the many that have occurred in the last week as tensions rise in Israel and the surrounding region;Whereas these anti-Semitic, violent instances came in the midst of an alarming surge in anti-Semitic hate crimes and incidents, which has caused many Jewish Americans across the United States to be fearful and feel unsafe;Whereas the use of anti-Semitic terminology and rhetoric related to the Israeli-Palestinian conflict, such as Hitler was right, low life Jews should be wiped from this Earth, and Jews are animals, not humans, has perpetuated anti-Semitism that has resulted in Jewish Americans being harassed, assaulted, and violently confronted over the conflict in Israel;Whereas according to reports by the Anti-Defamation League, there were 2,024 reported anti-Semitic incidents throughout the United States in 2020, 2,107 incidents were recorded in 2019, and there has been a surge of anti-Semitism during the conflict in Israel and the surrounding region during the beginning of May 2021; andWhereas the people of the United States will always recognize the victims of this anti-Semitic violence: Now, therefore, be itThat the House of Representatives—(1)condemns the heinous and inexcusable acts of violence that have led to the injuries of Jewish Americans in May 2021, and all times prior;(2)condemns any anti-Semitism in the choice of offenders to target Jewish citizens; and(3)reaffirms the commitment of the Federal Government to combat hate, bigotry, and violence against Jewish Americans and to prevent tragedies like these from ever happening again.